Citation Nr: 1821123	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-31 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total disability rating due to hospitalization for more than 21 days.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected disabilities.

4.  Entitlement to higher initial disability ratings for degenerative disc disease of the lumbar spine, currently rated as 40 percent since May 14, 2010, and 20 percent since August 1, 2011.

5.  Entitlement to restoration of a 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, effective August 1, 2011, to include whether the reduction to a 20 percent rating was proper.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

The claims come before the Board of Veterans' Appeals (Board) on appeal from August 2010, April 2011, and April 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

At his February 2017 Board hearing, the Veteran testified that he was unable to work due to his back.  See Board hearing transcript, page 9.  That same month, the Veteran submitted a private medical opinion indicating that he was unable to work due to his generalized arthritis.  The Board finds that this evidence reasonably raises the claim for a TDIU due to the service-connected disabilities on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additional medical evidence was submitted by VA into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2014 Statement of the Case (SOC).  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2017.  Additional new evidence was submitted after the representative's October 2017 waiver.  At his February 2017 Board hearing, the Veteran testified that he intended the waiver he would be submitting to apply to all new evidence received in the future.  See Board hearing transcript, page 3.  Thus, a remand for consideration of this new evidence is not warranted.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The Board recognizes that the Veteran attempts to raise the issue of entitlement to a clothing allowance in a statement dated in September 2016.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the VA Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issues of:  (1) entitlement to higher initial disability ratings for degenerative disc disease of the lumbar spine, currently rated as 40 percent since May 14, 2010, and 20 percent since August 1, 2011; (2) entitlement to restoration of a 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, effective August 1, 2011, to include whether the reduction to a 20 percent rating was proper; and, (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to a temporary total disability rating due to hospitalization for more than 21 days.

2.  The evidence is at least in equipoise as to whether the Veteran's current patellar tendonitis of the knees is caused by his service-connected disabilities.

3.  The evidence is at least in equipoise as to whether the Veteran's current posterior tibial dysfunction of the left ankle is caused by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to a temporary total disability rating due to hospitalization for more than 21 days have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§§ 20.202, 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for patellar tendonitis of the knees, as secondary to the service-connected disabilities, have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for posterior tibial dysfunction of the left ankle, as secondary to the service-connected disabilities, have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Rating

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by her authorized representative in writing or on the record at a hearing on appeal.  38 C.F.R. § 20.204.

On the record at the Veteran's February 2017 Board hearing, he withdrew his appeal with regard to the issue of entitlement to a temporary total disability rating due to hospitalization for more than 21 days.  See Board hearing transcript, page 2.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Knees and Left Ankle

The Veteran asserts that his bilateral knee disorder and left ankle disorder are secondary to his service-connected disabilities.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  

On VA examination in October 2011, the Veteran was diagnosed with posterior tibial dysfunction of the left ankle and patellar tendonitis of the knees.

The Veteran is currently service-connected for degenerative disc disease of the lumbar spine, left lower extremity radiculopathy, and right lower extremity radiculopathy.

Throughout the entire appeal period, the Veteran has manifested an abnormal gait due to his service-connected lumbar spine disability.  See VA spine examinations dated in November 2010 and June 2016.  At his hearing, he testified to the use of a cane.  See Board hearing transcript, page 8.  He also testified that his legs would give out because of his service-connected degenerative disc disease of the lumbar spine, causing him to fall.  Id. at 22.  

The Veteran's VA treatment records document that in November 2011, the Veteran reported that he legs gave out, which caused him to fall.  The Veteran was diagnosed and treated for a fibula fracture to the left leg/ankle.
In regards to medical nexus opinions, the October 2011 VA examiner provided negative nexus opinions regarding secondary service connection.  Following a review of the Veteran's claims file, the examiner reasoned that there was no medical evidence to show that degenerative disc disease of the lumbar spine was a cause of posterior tibial tendon dysfunction or patellar tendinitis.  The examiner did not address the Veteran's abnormal gait, the use of a cane, or the November 2011 fall.  The examiner also did not address the service-connected bilateral lower extremities radiculopathy.

An August 2014 VA treatment record diagnosed the Veteran with "ankle pain likely secondary to referred pain via lumbar radiculopathy," following an examination of the Veteran.

A VA addendum medical opinion was obtained in September 2014 by another VA examiner.  The examiner reviewed the Veteran's claims file and provided negative nexus opinions regarding secondary service connection.  The examiner addressed the Veteran's gait and all of the service-connected disabilities, but did not address the November 2011 fall or the August 2014 VA treatment record.

Subsequently, the Veteran submitted two positive medical nexus opinions from Dr. D., his VA treating physician.  

In April 2017, Dr. D. reviewed the Veteran's post-service treatment records.  He opined that the Veteran's current bilateral knee disorder and left ankle disorder were at least as likely as not caused by or a result of his sciatic nerve injury and intervertebral disc syndrome of the lower back.  Dr. D. opined that the Veteran had long-standing, service-connected lumbar spine disease.  He also had long-standing left ankle pain.  A podiatry consult in February 2017 stated that the Veteran's ankle pain was from his lumbar radiculopathy.  The Veteran has knee arthritis, but his lumbar radiculopathy has caused gait abnormality, that has exacerbated his knee pain.

In September 2017, Dr. D. reviewed the Veteran's service treatment records and post-service treatment records.  He opined that the Veteran's current bilateral knee disorder and left ankle disorder were caused by or a result of his sciatic nerve injury, left ankle injury, and intervertebral disc syndrome of the lower back.  Dr. D. opined that the Veteran had long-standing, service-connected lumbar spine disease.  He also had long-standing left ankle pain documented in a military record from April 1979.  A podiatry consult in February 2017 felt that the Veteran's ankle pain was from his lumbar radiculopathy.  The Veteran has knee arthritis, but his lumbar radiculopathy has caused gait abnormality, that has exacerbated his knee pain.

The positive medical evidence is also supported by the Veteran's and his sister's competent and credible lay statements describing the Veteran's current lumbar spine symptoms, to include frequent falls.  

Under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Here, the Board finds that the evidence is at least in equipoise and thus the benefit of the doubt must be resolved in the Veteran's favor.  As such, the claims of entitlement to service connection for a bilateral knee disorder and a left ankle disorder, as secondary to the service-connected disabilities, are granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal concerning entitlement to a temporary total disability rating due to hospitalization for more than 21 days is dismissed.

Service connection for patellar tendonitis of the knees, as secondary to the service-connected disabilities, is granted.

Service connection for posterior tibial dysfunction of the left ankle, as secondary to the service-connected disabilities, is granted.



REMAND

Initially, in an August 2010 rating decision, the AOJ granted service connection for degenerative disc disease of the lumbar spine.  The Veteran filed a Notice of Disagreement (NOD) in September 2010, requesting a higher initial disability rating.  The RO has not yet issued a SOC on this issue in response to the NOD.  The September 2014 SOC only addressed the reduction claim for the lumbar spine and not the separate initial disability rating issue.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim, nor has any development been done with respect to this claim.  The Veteran must be provided with this requisite notice and the claim must be adjudicated in the first instance upon remand.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159 (2017).

At his hearing, the Veteran testified that he had been a participant in the VA Vocational Rehabilitation program, but was found unable to be placed in employment due to his service-connected disabilities.  See Board hearing transcript, page 32.  These records are not currently in the claims file, and are pertinent to the Veteran's appeal.  Upon remand, the Veteran's Vocational Rehabilitation records should be obtained and associated with the claims file.  See 38 U.S.C. 
§ 5103A(a)(1), (b)(1), (c)(1) (2012); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

The Veteran submitted a February 2017 medical opinion from Dr. P.P. at the Clinicare Medical Center.  However, none of the medical treatment records associated with this medical opinion have been obtained by the AOJ.  Because such records, if obtained, will contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The AOJ last associated with the Veteran's claims file records of his VA treatment in October 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, regarding the reduction claim, the Veteran's service-connected degenerative disc disease of the lumbar spine was reduced in April 2011, following a VA spine examination in November 2010.  A subsequent VA spine examination was obtained in June 2016.  At both examinations, the Veteran reported flare-ups of his lumbar spine.  However, neither VA examiner described the Veteran's functional loss caused by the flare-ups in terms of ranges of motion.  See Correia v. McDonald, 28 Vet. App. 158, 169 (2016).  At his hearing, the Veteran testified that his ranges of motion appeared better at the VA examinations because he was not undergoing a flare-up ("spasms") at the examination.  See Board hearing transcript, page 8.  The Veteran's representative also argued that the recent VA examination was inadequate because the VA examiner found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation.  Id. at 29.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA spine examination with a retrospective medical opinion is needed before the Veteran's claim can be adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a SOC on the issue of entitlement to higher initial disability ratings for degenerative disc disease of the lumbar spine, currently rated as 40 percent since May 14, 2010, and 20 percent since August 1, 2011.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Provide the Veteran with notice of the requirements for entitlement to a TDIU, including VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).

3.  Ask the Veteran to provide IRS tax returns from 2010 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS.  Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return," which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2010 thru 2017 and submit them to VA.  Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

4.  Obtain the Veteran's VA Vocational Rehabilitation folder.

If the folder is not available, a written statement to that effect should be incorporated into the record.

5.  Ask the Veteran to provide a release for relevant records of treatment from Clinicare Medical Center/Dr. P.P., and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

6.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since October 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

7.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies, to include X-rays, if necessary, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right ankle.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine from May 2010 to the present.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

In particular, with respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups.  If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


